Defendant may answer within ten days from the entry of the order hereon. The allegations of the first cause of action are sufficient on which to find fraudulent misrepresentations by defendant to plaintiff. (Ultramares Corp. v. Touche, 255 N. Y. 170.) The first cause of action can be read to mean that defendant represented there was a bond or bonds which specifically guaranteed to plaintiff payment for its labor and materials, and that plaintiff, solely in reliance on that representation, supplied labor and materials. The second cause of action contains no allegations from which it can be held that defendant owed plaintiff any statutory or contractual duty to insist on a bond guaranteeing plaintiff payment for work and materials, or to inspect the bond which was furnished by the general contractor. *1056(Ultramares Corp. v. Touche, supra.) Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.